PARKER, Circuit Judge.
This is another appeal in a case of failing to report for induction pursuant to orders of a local Draft Board. The defendant is a member of Jehovah’s Witnesses who claims to be a minister of religion; and the case is governed, in all its material aspects, by what was said in the companion case of Goff v. United States, 4 Cir., 135 F.2d 610, this day decided.
Defendant here was employed at the time of the return of his questionnaire at the Naval Ordnance Plant of the Carnegie Illinois Steel Corporation in the manufacture of armor plate. He was placed in class 1-A by the local Draft Board and the classification was appealed by his employer on the ground that he was an essential employee in a war industry. The classification of the local board was affirmed by the appeal board and defendant was ordered to report for induction. He then made the claim for the first time that he had become a Jehovah’s Witnesses minister and asked for a rehearing and classification as a minister as well as for deferment as an essential employee of the Carnegie Illinois Steel Corporation in its Naval Ordnance Plant. He was given a hearing by the board, but no change was made in his classification. There was nothing in the evidence before the court below, or that which he proposed to introduce, which showed that the board was without jurisdiction, that it acted capriciously or arbitrarily or that defendant was denied any constitutional right.
The judgment appealed from will accorflingly be affirmed.
Affirmed.